183 F.2d 180
HUDSON ENGINEERING CORPORATIONv.COMMISSIONER OF INTERNAL REVENUE.COMMISSIONER OF INTERNAL REVENUEv.HUDSON et al.
No. 13043.
United States Court of Appeals Fifth Circuit.
July 7, 1950.

Walter E. Barton, Washington, D. C., for taxpayers.
Harry Marselli, Ellis N. Slack, Hilbert P. Zarky, Special Assistants to Attorney General, Theron L. Caudle, Assistant Attorney General, Charles Oliphant, Chief Counsel, Bernard D. Daniels, Special Attorney, Bureau of Internal Revenue, Washington, D. C., for Commissioner.
Before HUTCHESON, Chief Judge, and McCORD and RUSSELL, Circuit Judges.
PER CURIAM.


1
Upon consideration of the record, the briefs and the oral argument, it appears that the Tax Court by its findings of fact and opinion correctly adjudged Hudson Engineering Corporation was required to accrue additional income in the taxable year, and that Edward J. Hudson possessed an economic interest in the specified minerals in place which entitled him to a deduction for depletion. 11 T.C. 1042.

The determinations of the Tax Court are

2
Affirmed.